Citation Nr: 0003883	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a nervous disorder 
as secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 1998, the Board remanded and referred the first 
and second issues on the front page of this decision, 
respectively, for additional development.  The requested 
development has been completed and the case has since been 
returned to the Board for final appellate review. 

Issue number three listed on the front page of this decision 
will be addressed in the remand portion of the decision. 


FINDINGS OF FACT

1.  VA audiometric test results obtained in January 1997 and 
February 1999 equate to level I hearing in both ears. 

2. In September 1990, the Board denied service connection for 
an acquired psychiatric disorder, to include PTSD, on a 
direct basis.

2.  Evidence received since the September 1990 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 (1999).

2.  The September 1990 Board decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, on a direct basis is final.  38 U.S.C.A. § 7104 (West 
1991).

3.  The evidence received since the September 1990 Board 
decision is not new and material; the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claim

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's bilateral hearing loss 
have been properly developed, and that no further assistance 
is required on this issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In an April 1997 rating decision, the RO continued the 
noncompensable evaluation assigned to the service-connected 
bilateral hearing loss.  The veteran disagreed with this 
determination and this appeal ensued. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100-6110.   

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  But see Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (where compensation is awarded or increased 
pursuant to an act of Congress or an administrative issue, 
the effective date of an award or increase shall not be 
earlier than the effective date of the act of Congress or the 
administrative issue); 38 U.S.C.A. § 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  The Board observes that the RO has not yet had 
an opportunity to apply the regulatory changes noted above to 
the veteran's case.  However, as such regulatory changes 
would not materially affect the outcome of this case because 
the veteran's hearing loss, described below, does not fit 
either of the "unusual patterns of hearing impairment" set 
forth in the revised regulations, the application of these 
regulatory changes does not result in prejudice to the 
veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).

The RO has assigned a noncompensable evaluation to the 
service-connected bilateral hearing loss pursuant to 
Diagnostic Code 6100.  A January 1997 VA audiological 
evaluation report reflects that the average pure tone 
threshold level, in decibels, was 41 for the right ear and 49 
for the left ear.  Speech recognition ability was 100 percent 
in the right ear and 96 percent for the left ear.  These 
results equate to level I in both ears, which warrants a 
noncompensable rating under Code 6100 of the rating schedule.  
During a February 1999 VA audiological examination, the 
average pure tone threshold level, in decibels, was 44 in the 
right ear and 55 in the left ear.  Speech recognition ability 
was 92 percent in the right ear and 84 percent in the left 
ear.  These results equate to level I in both ears, which 
warrants a noncompensable rating under Code 6100 of the 
rating schedule.  Accordingly, the assignment of an increased 
rating for the veteran's service-connected bilateral hearing 
loss is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.87, Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

II.  New and Material Evidence

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.  Title 38, United States 
Code, Section 5108, however, provides that, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior Board decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7104.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

In a September 1990 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, on a direct basis.  Thereafter, in a statement, 
submitted by the veteran, dated in June 1998, he requested 
entitlement to service connection for PTSD.  As such, the 
Board finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since the Board's September 1990 decision.

Evidence that was of record at the time of the September 1990 
Board decision denying service connection for an acquired 
psychiatric disorder, to include PTSD, consisted of: (1) 
service medical records reflecting that in December 1969 and 
April 1970, the veteran complained of being nervous in 
connection with a pilonidal cyst.  A chronic psychiatric 
disorder was not found during service.  At an April 1978 
examination for separation from service, the veteran was 
found to have been psychiatrically normal;(2) Service 
personnel records reflecting that the veteran had been 
awarded the Combat Infantryman's Badge and that he had served 
in Vietnam from February 1970 to January 1971;(3) VA 
examination reports and private treatment records, submitted 
by Appalachian Regional Hospitals, Inc., Grady Arnold, M.D., 
and A. Dahhan, M.D., dating from 1979 to 1988, showing that 
the veteran received treatment for various unrelated 
disorders; (4), a May 1988 hearing transcript reflecting that 
the veteran had testified that he had been a platoon sergeant 
during service in Vietnam.  He reported that he had 
occasional nightmares, attended church social activities and 
disliked loud noise.  The appellant testified that since he 
had been discharged from service, he had not sought any 
treatment for his nervous disorder and had never been 
hospitalized for any psychiatric problems; (5) a June 1988 VA 
examination report reflecting a diagnosis of adjustment 
disorder with anxious mood. 

Evidence received since the September 1990 Board decision 
denying service connection for an acquired psychiatric 
disorder, to include PTSD, on a direct basis includes medical 
reports, dating from 1980 to 1996, submitted by Appalachian 
Regional Hospital, Inc., VA examination reports, dated in 
October 1996 and January 1997, testimony from a June 1998 
hearing, VA outpatient reports, dating from October 1994 to 
March 1995, VA examination reports, dated in February and 
March 1999, and treatment reports, submitted by Timothy C. 
Ford, DPM and Tri County Baptist Hospital, dating from 
December 1998 to February 1999.

Medical reports, submitted by Appalachian Regional Hospital 
Inc., dating from 1980 to 1996, reflect that the veteran was 
seen for un-related disorders.  These records are silent with 
respect to any subjective complaints or objective findings 
relating to a psychiatric disorder, to include PTSD.

During VA examinations, conducted in October 1996 and January 
1997, a chronic psychiatric disorder was not found nor was a 
diagnosis of PTSD entered by the examining physicians.

During a June 1998 hearing before the undersigned Board 
member, the veteran did not offer any testimony with regards 
to his claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

VA outpatient reports, dating from October 1994 to March 
1995, reflect that in October 1994, a diagnosis of depression 
was entered.  The remainder of the reports are devoid of any 
additional psychiatric complaints.  

VA examination reports, dated in February and March 1999, 
reflect that when examined by VA in March 1999, the examiner 
indicated that he had reviewed the veteran's entire claims 
file prior to the examination.  During the March 1999 
examination, the examiner noted that the veteran had not 
received any inpatient psychiatric treatment or counseling.  
The VA examiner reported that in June 1988, the veteran had 
been evaluated by a psychiatrist (the location of which was 
unknown) and had been found to have been oriented in all 
phases with no evidence of delusions or hallucinations.  The 
VA examiner reported that the examiner in 1988 had noted that 
the appellant did now show any significant indications of 
anxiety or depression and that his intellect was within 
normal limits.  The examiner in 1988 determined that the 
veteran did not fill the criteria for PTSD and diagnosed the 
veteran as having an adjustment disorder with an anxious 
mood.  

During the March 1999 VA examination, the veteran indicated 
that he had had an alcohol problem but that he had not drank 
since 1982.  The appellant related that he had a good 
relationship with his wife, four children and six 
grandchildren.  He reported that he had been employed as a 
truck driver but that he stopped when he had a "stroke."  
He reported that he had not been employed since 1994.  After 
a mental status examination of the veteran, the examiner 
entered a diagnosis of mild anxiety disorder.  The examiner 
related that the veteran had been found to have had some mild 
anxiety during a previous examination, conducted ten years 
previously.  It was noted by the examiner that the 
symptomatology which the appellant described as a being a 
"nervous condition" included being bothered by constant 
ringing in his ears, feeling stressed out, difficulty dealing 
with pressures and having anxious episodes.  The VA examiner 
found it significant that the veteran had not sought any 
psychiatric treatment during his sixteen years of service, 
and he felt that the worsening of the appellant's medical 
conditions (i.e., tinnitus, hypertension and diabetes 
mellitus), as well as losing his employment in 1994, had 
caused him to become increasingly fretful.  The examiner 
concluded that the appellant's symptomatology was anxiety-
related and not connected to an incident during service.  

Medical reports, submitted by Timothy C. Ford, DPM and Tri 
County Baptist Hospital, dating from December 1998 to 
February 1999, are silent for any subjective complaints or 
objective findings relating to a psychiatric disorder, to 
include PTSD.

In considering whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board has considered all of the evidence presented 
since the 1990 Board decision in light of the evidence that 
was available at that time.  Significantly, however, while 
some of this evidence is new, none of the evidence is 
material, and none of the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Notably, the VA examiner in March 1999 concluded, 
after a complete review of the claims file and a thorough 
examination of the veteran, that while the veteran had some 
mild anxiety, it was not the result of an incident in service 
but to other unrelated factors such as, medical conditions 
and unemployment.  The veteran has not submitted any 
competent medical evidence to refute the VA examiner's 
opinion or to support his assertion that he currently has an 
acquired psychiatric disorder, to include PTSD, as a result 
of service.  Hence, there remains no competent evidence 
suggesting that an acquired psychiatric disorder, to include 
PTSD, was incurred or aggravated during the appellant's 
active duty.  As such, the evidence submitted since the 
Board's September 1990 decision is not new and material, and 
the claim is not reopened.

The benefit sought on appeal is denied.

In reaching the foregoing decision the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In this regard, the above discussion 
informs the appellant of the steps he needs to fulfill in 
order to reopen his claim, and an explanation why his current 
attempt to reopen the claim must fail.


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, on a direct basis is denied.


REMAND

A review of the record discloses that in a September 1990 
decision, the Board denied service-connection for an acquired 
psychiatric disorder, to include PTSD, on a direct basis.  In 
statements, submitted by the veteran and his representative, 
they specifically requested entitlement to service connection 
for a nervous disorder as secondary to the service-connected 
bilateral hearing loss and tinnitus.  In support of these 
contentions, the Board observes that during a March 1999 VA 
examination, the examiner indicated that the veteran had 
become more "fretful" as a result of his service-connected 
tinnitus, unemployment and other medical conditions (i.e., 
hypertension, diabetes mellitus and a stroke).  

In a June 1999 rating decision, the RO adjudicated the issue 
of whether or not new and material evidence had been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
an anxiety disorder and a nervous disorder as secondary to 
the service-connected bilateral hearing loss.  After 
receiving notice of the RO's decision that same month, the 
veteran entered a timely Notice of Disagreement.  While the 
RO issued a Statement of the Case in August 1999, it did not 
contain the appropriate laws and regulations addressing the 
veteran's claim of entitlement to service connection for a 
nervous disorder as secondary to the service-connected 
bilateral hearing loss and tinnitus on a de novo basis.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court held that, where a NOD had been filed, the Board erred 
in finding that the issue was "not now in appellate 
status," and should have remanded rather than referred the 
case to the RO.  

Accordingly, the issue of entitlement to service connection 
for a nervous disorder as secondary to the service-connected 
bilateral hearing loss and tinnitus is REMANDED to the RO for 
the following actions.  

1. Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified psychiatrist, if available.  
The examiner should determine the nature 
and extent of any psychiatric disorder 
found during the examination.  The 
examiner is requested to review the 
veteran's claims file, including the 
service medical records, all VA reports 
of examinations and all VA and private 
treatment records, with specific 
attention to the March 1999 VA 
examination report.  The veteran should 
then be examined.  The examiner must 
proffer an opinion, with supporting 
analysis, as to the likelihood that any 
psychiatric disorder found on examination 
was caused or aggravated by the 
appellant's service-connected bilateral 
hearing loss and/or tinnitus.  The degree 
of the identified psychiatric disorder 
which would not be present but for the 
service-connected bilateral hearing loss 
and/or tinnitus should be determined.  
Reasons and bases for all conclusions 
should be provided.

4.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
directive to ascertain whether it is in 
compliance with the Board's examination 
instructions.  If it is not, it must be 
returned for corrective action.

4.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for a 
nervous disorder as secondary to the 
service-connected bilateral hearing loss 
and tinnitus on a de novo basis.

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issue should this 
case be returned to the Board.  See 38 U.S.C.A. § 7105.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

